DETAILED ACTION
	The following action is in response to the amendment filed for application 17/226,530 on September 30, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 4, and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 8, 2022.
	Applicant argues that the search for both species can be made without significant burden.  It can be shown, however, that the two species would require different search areas as well as distinct text searches.  Also, as currently claimed, it is believed the withdrawn claims form a hybrid species with the independent claims, that was not disclosed in the original specification.  As stated in paragraph 33 of the specification, since a braking force need not be calculated, the coasting detection and target braking force are not included (both of which are included in the independent claims).
	Applicant’s arguments have been considered, but are not persuasive.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwatsuki ‘718 (from IDS) With regard to claim 1, Hake teaches a control device 130 mounted on a vehicle, the control device comprising a processor programmed to: acquire a plurality of longitudinal accelerations (via 90 plural times) from a driving assistance system; calculate a driving/braking request when the vehicle is in a coasting state in which an acceleration operation S10 and a braking operation (paragraph 94; a braking request will be calculated when the condition of brake pedal is also not activated) are not performed during running of the vehicle; acquire a driving force lower limit set for a powertrain actuator having a set gear ratio (S50; Fig. 7; lower force limit set is when no downshift is needed); and distribute the driving/braking request to (i) a powertrain system including the powertrain actuator and (ii) a brake system including a brake actuator S70; and control the distribution of the driving/braking request being distributed to the at least one of the powertrain system and the brake system based on the acquired driving force lower limit S70.  With regard to claim 3, Iwatsuki teaches a method to be executed by a computer 130 of a control device mounted on a vehicle, the method comprising steps of: 17acquiring a plurality of longitudinal accelerations from a driving assistance system (via 90 plural times); calculating a driving/braking request when the vehicle is in a coasting state in which an accelerator pedal operation S10 and a braking operation (paragraph 94; a braking request will be calculated when the condition of brake pedal is also not activated)  are not performed during running of the vehicle; acquiring a driving force lower limit set having a set gear ratio (S50; Fig. 7; lower force limit set is when no downshift is needed); and distributing the driving/braking request to (i) a powertrain system including the powertrain actuator and (ii) a brake system including a brake actuator S70; and controlling distribution of the driving/braking request being distributed to the at least one of the powertrain system and the brake system based on the acquired driving force lower limit S70.  With regard to claim 5, Hake taches a non-transitory computer readable storage medium 130 storing a program to be executed by a computer of a control device mounted on a vehicle, the program including computer-executable instructions causing the computer to execute steps of: acquiring a plurality of longitudinal accelerations from a driving assistance system (via 90 plural times); calculating a driving/braking request when the vehicle is in a coasting state in which an accelerator pedal operation S10 and a braking operation (paragraph 94; a braking request will be calculated when the condition of brake pedal is also not activated) are not performed during running of the vehicle; acquiring a driving force lower limit set (S50; Fig. 7; lower force limit set is when no downshift is needed) for a powertrain actuator having a set gear ratio; and distributing the driving/braking request to (i) a powertrain system including the powertrain actuator and (ii) a brake system including a brake actuator S70; and controlling the distribution of the driving/braking request being distributed to the at least one of the powertrain system and the brake system based on the acquired driving force lower limit S70.  
Response to Arguments
	With regard to applicant’s arguments with regard to the 35 USC 112 issues, it is understood now how a lower limit set for a powertrain actuator can be acquired having a set ration (either the set ratio being a stable current gear or a gear that is downshifted to). This being applicable to all possible powertrain actuators disclosed.  
	Applicant’s arguments have been considered and are persuasive.
Applicant’s arguments with respect to claim(s) 1, 3 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Suggestions for Applicant
	Given the specification and the cited art, it is suggested that applicant claim exactly how the acquired driving force lower limit set is being used.  
	In Iwatsuki, the acquired driving force lower limit is used to decide if a downshift is necessary and to what level.  However, in the present invention, (i.e. paragraphs 19-21), it appears as if the lower for limit of the powertrain actuator must be used, thereby determining the priority and remaining brake distribution for the remaining actuators.  This would overcome the cited references.  
	If applicant filed an amendment with an amendment that reflected this difference in claims 1, 3 and 5, it is suggest applicant file an AFCP 2.0 and also cancel claims 2, 4 and 6.  As stated in the Election/Restriction section, it is still believed that the controls of claim 2, 4 and 6 and 1, 3 and 5 are mutually exclusive.  Applicant has not explained how they would work together or where that is supported in the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 












FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	









Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 2, 2022